DETAILED ACTION
This office action is in response to an amendment filed February 9, 2021 for application 15/851,479.
	Claims 1 and 10 have been amended.  No claims have been cancelled.  No claims have been added.   Thus claims 1-20 have been examined.
	The objections and rejections from the prior correspondence that are not restated herein are withdrawn. 
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Beat (Beat US 2003/0002376 A1) in view of  Stuecheli (J. Stuecheli et al., “The virtual write queue: Coordinating DRAM and last-level cache policies,” in ISCA, 2010, attached to this office action and available online at: https://dl.acm.org/doi/abs/10.1145/1816038.1815972)

Regarding claim 1, Beat discloses A memory controller comprising: a first interface comprising circuitry (Beat [0009] ‘When the access operation is a read operation, buffer circuitry can receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and assemble the data in the data word from the first and Second portions. ’)
configured to receive memory requests (Beat [0023] ‘during operation, an external device (not shown) writing to the memory sections 120-A and 120-B can provide a data word to via links 104 and 106 respectively.'  Beat [0032] ‘it should be appreciated that the address device 130 can be any combination of systems and devices capable of receiving address and control signals from an external device’.   Thus links 104 and 106 provide a first interface comprising circuitry to receive memory requests.); 
including a first plurality of memory requests (Beat [0005] ‘However, these systems must often manipulate a variety of variables having different data widths. For instance, a particular processor can have a thirty-two bit (four byte) wide bus with a thirty-two bit wide random access memory (RAM), but must manipulate any number of variables having eight bit (one byte), sixteen bit (two bytes) or thirty-two bit widths.’   Note that the system of Beat may manipulate any number of variables having the same size, but there are a plurality of variables written.)
that have a first data request size that is not smaller than a threshold (Examiner interprets ‘request size’ to be the size of the data that is being requested.  Beat [0009] ‘When the access operation is a read operation, buffer circuitry can receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and assemble the data in the data word from the first and second portions.’   Beat [0019] ‘For example, the first variable in a block of sixty-four bit wide memory may be a single byte-wide variable, while the second variable may be an eight byte-wide variable. As a result, the first variable will occupy a first byte of the first memory location, and the second variable will occupy the remaining seven bytes of the first memory location plus the first byte of the next memory location. ’   The first data request size is , and
a second plurality of memory requests (Each of the misaligned requests of Beat result in two output requests and there are a plurality of misaligned requests so there are a plurality of output requests.  See Beat [0005] ‘However, these systems must often manipulate a variety of variables having different data widths. For instance, a particular processor can have a thirty-two bit (four byte) wide bus with a thirty-two bit wide random access memory (RAM), but must manipulate any number of variables having eight bit (one byte), sixteen bit (two bytes) or thirty-two bit widths.’)
having a second data request size that is smaller than the threshold (Beat [0009] ‘When the access operation is a read operation, buffer circuitry can receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and assemble the data in the data word from the first and second portions.’  Beat [0019] ‘For example, the first variable in a block of sixty-four bit wide memory may be a single byte-wide variable, while the second variable may be an eight byte-wide variable. As a result, the first variable will occupy a first byte of the first memory location, and the second variable will occupy the remaining seven bytes of the first memory location plus the first byte of the next memory location. ’   The second memory request of the second variable would copy/read the last 7 bytes of the first unaligned word.   Thus the 7 byte second request size is smaller than the threshold size of eight bytes that may be stored in the section.)
store the memory requests in one or more queues (For purposes of examination, using broadest reasonable interpretation of the term queue, a queue is defined to be a line of things waiting to be handled in sequential order, a sequence of work objects that are waiting to be processed.’ Beat [0023] ‘During operation, an external device (not shown) writing to the memory sections 120-A and 120-B’.   See also Beat [0058] ‘FIGS. 6 and 7 can be used to implement the sequence of functions’.  See Beat [0052] ‘Next, in step 660, a determination is made as to whether to continue reading data variables.’   See also Beat Fig. 6 element 660 Continue? yes path that suggest a plurality of elements to process  and Beat Fig. 7, element 770 Continue? yes path that suggest a plurality of elements to process.    Thus there are a plurality of variables to process with  address and control signals. Beat [0032] ‘ it should be appreciated that the address device 130 can be any combination of systems and devices capable of receiving address and control signals from an external device and providing address and control information to memory sections 120-A and 120-B as well as offset information to the data buffers 110 and 130 without departing from the spirit and scope of the present invention.’  Thus Beat teaches a line of things waiting to be handled in sequential order, i.e. a queue.);
a second interface comprising: a command bus configured to send memory access commands corresponding to the memory requests to a memory device (Beat [0008] discloses ‘a first address to memory section 120-A and a second address to memory locations 120-B, where the second address is incrementally larger than the first address’.   Beat [0025] ‘The appropriate addressing information is provided to the memory sections 120-A and 120-B via links 132-A and 132-B’.   Thus there are two addressing buses 132-A and 132-B.  Beat [0024] discloses ‘If a particular data variable is misaligned, the address device 130 can provide an offset to the first data buffer 110 via link 138-W.’  Beat [0028] discloses ‘the address device 130 can receive the address and control Signals, provide an offset to the second data buffer block 140 via link 138-R’.   Thus there are two address lines 120-A and 120-B and two address offset lines 138-W and 128-R, any of which are examples of a second command bus configured to send memory access commands corresponding to the memory requests to the device.
a first address bus for sending addresses to the memory device (Beat [0008], [0024], and [0025].   The first address bus may be either 120-A, 120-B, 138-W, or 138-R ); and a second address bus for sending addresses to the memory device (Beat [0008], [0024], and [0025].  The second address bus may be any bus not selected as the first address bus from the list of 120-A, 120-B, 138-W, or 138-R); 
a control unit comprising circuitry (Beat [0032] ‘The address device 130, like the first and second data buffer blocks 110 and 140, can be a collection of logic circuits on a portion of an integrated circuit’),  wherein in response to determining a given memory access command is scheduled to be issued at a given point in time (Beat [0008] ‘and an address device that simultaneously provides’.  Beat [0044] ‘Simultaneously, the address device 530 can provide even address information and even write control information to the even memory section 520-A via links 114-A and 118-A respectively, and further provide odd address information and odd write control information to the odd memory section 520-B via links 114-B and 118-B respectively.’  The given point in time for sending the addresses to the memory device is simultaneously.    See also Beat [0020] ‘various circuitry that can make the two memories appear as a Single memory where the addressed memory locations of the first memory are 
the control unit (Beat [0032] ‘The address device 130, like the first and second data buffer blocks 110 and 140, can be a collection of logic circuits on a portion of an integrated circuit’) is configured to: send the given memory access command to the memory device at the given point in time  (Beat [0026] ‘address device 130 provides address, control and offset information’.  Beat [0008] ‘and an address device that simultaneously provides’.   Beat [0025]’ Simultaneously, the address device 130 can provide write control information that can cause a write operation’. Beat [0044] ‘Simultaneously, the address device 530 can provide even address information and even write control information to the even memory section 520-A via links 114-A and 118-A respectively, and further provide odd address information and odd write control information to the odd memory section 520-B via links 114-B and 118-B respectively.’  Thus the scheduled time for both address is at the same time.    Beat [0020] ‘various circuitry that can make the two memories appear as a single memory where the addressed memory locations of the first memory are interleaved with those of the second memory location, misaligned data can be accessed in a single memory-access cycle.’);
send a first address on the first address bus at the given point in time (Beat [0008] ‘and an address device that simultaneously provides’  [0027] ) 
wherein the first address points to a first location in the memory device storing first data (Beat [0028] ‘In a second operation, the system 100 can read a misaligned data variable from the memory sections 120-A and 120-B. During operation, as an external device provides the appropriate address and control signals via links 104 and 106 respectively, the address provide an offset to the second data buffer block 140 via link 138-R, provide the appropriate addressing information to memory Sections 120-A and 120-B via links 132-A and 132-B respectively and further provide the appropriate read control information to memory Sections 120-A and 120-B via links 136-A and 136-B respectively.’   Beat [0029] ‘The memory sections 120-A and 120-B can receive the address and read control information and provide the appropriate bytes of data to the second data buffer 140 via links 122-A and 122-B. The second data buffer block 140 in turn can receive the data bytes from the memory Sections 120-A and 120-B and combine the received data bytes into a single data variable taking into account the offset provided by the address device 130.’  Thus, the first address may be 120-B, and the second address may be 138-R which is an offset to the address in 120-B.   Data located at address 120-B is an example of a first data, and data at the offset 138-R relative to 120-B is an example of second data.  Alternatively, data located at address 120A is an example of first data, and data located at address 120B is an example of second data. ); and 
send a second address on the second address bus at the given point in time, wherein the second address points to a second location in the memory device storing second data (Beat [0028] Thus, the first address may be 120-B, and the second address may be 138-R which is an offset to the address in 120-B.   Data located at address 120-B is an example of a first data, and data at the offset 138-R relative to 120-B is an example of second data.  Alternatively, data located at address 120A is an example of first data, and data located at address 120B is an example of second data.) 
a plurality of rows, each row configured to store data having a row size; wherein each of the first address and the second address identifies a same row having the row size of the plurality of rows of the memory device.
Stuecheli, of a similar field of endeavor, further discloses memory device comprising a plurality of rows, each row configured to store data having a row size (Stuecheli, page 74, column 2, lines 40-45, ‘While DRAM devices output only 16-64 bits per request (depending on the DRAM type and burst settings), internally, the devices operate on much larger, ≈2Kbit, pages (sometimes referred to as rows).’ ); 
wherein each of the first address and the second address identifies a same row having the row size of the plurality of rows of the memory device (Stuecheli discloses collecting multiple write requests, and performing a single write request in page mode.  As noted in Stuecheli notes on page 74, lines 39-45’ While DRAM devices output only 16-64 bits per request (depending on the DRAM type and burst setting), internally, the devices operate on a much larger, ~2kbit, pages (sometimes referred to as rows).  Each random access causes all 2Kbits of a page to be read into an internal buffer, followed by a “column” access to the requested sub-block of data.’  And as described in Stuecheli, page 74, column 1, lines 20-25, ‘Page mode accesses require that the memory controller find requests with adjacent memory addresses’.   Stuecheli, page 76, column 2, lines 51-53, ‘we must maintain several writes to each rank which can be executed without idle cycles.  Ideally, we would maintain many writes to the same DRAM pages.’    See also Stuecheli, page 73, column 2, lines 23-25, ‘To the best of our knowledge this is the first proposed scheme to that directly coordinates memory controller 
 Thus the system of Stuecheli maintains a queue of writes, which may be targeted to the same DRAM page having separate column address, and schedules (i.e. harvests) them at the same time).   
Beat and Stuecheli are in a similar field of endeavor as both relate to scheduling memory requests to the memory in batches jobs.   Thus it would have been obvious to one of ordinary skill before the time of the claimed invention to incorporate caching the separate requests and scheduling of all DRAM operations at the same time as described by Stuecheli into  the solution of Best.   One would be motivated to do so since (Stuecheli, page 34, column 1, lines 16-18) the DRAM page mode provides the opportunity to read or write multiple locations within the same DRAM page more efficiently than accessing a new page.


Regarding claim 2, the combination of Beat and Stuecheli discloses all of the limitations of claim 1 above.  Beat further discloses  wherein the control unit (Beat [0032] ‘The address device 130, like the first and second data buffer blocks 110 and 140, can be a collection of logic circuits on a portion of an integrated circuit’) is further configured to store an indication that the given memory access command services at least two of the  second plurality of memory requests, (Beat [0025] discloses that the ‘address device 130 provide a first address to memory section 120-A and a second address to memory location 120-B, where the second address is receive the data bytes from the memory sections 120-A and 120-B and combine the received data bytes into a single data variable taking into account the offset provided by the address device 130.’  See also Beat [0046] ‘As the memory sections 520-A and 520-B provide the requisite data bytes to the data buffer 510, the data buffer block 510 can receive the appropriate data bytes, then combine and shift the data bytes as is required by a particular operation of the controller 502.’  To provide the data as is required (i.e. with valid data), the system of Beat would need to track the status of the reads to provide valid data.   See also Beat [0029] 
which shows that separate information is sent, thus separate status for the two memory requests ‘The memory sections 120-A and 120-B can receive the address and read control information and provide the appropriate bytes of data to the second data buffer 140 via links 122-A and 122-B. ’   See also FIG.2  which shows “k” memory modules 120-1, 120-2 .. 120-k, thus at least 3 memory modules may be accessed simultaneously.  See also Beat [0022] and [0033] which describe k memory modules.  ), 
in response to determining that each of the at least two of the second plurality of memory request targets data within a given range of memory addresses (Beat [0023] ‘As the address device 130 receives the address and control signals, the address device 130 can make a determination whether a particular variable is misaligned, i.e., whether a particular data variable crosses the (example sixty-four bit) physical memory boundary.’   Beat looks at the 


Regarding claim 3, The combination of Beat and Stuecheli discloses all of the limitations of claim 2 above.  
Stuecheli further discloses wherein the given range of memory addresses is a range for a page of memory (Stuecheli discloses collecting multiple write requests, and performing a single write request in page mode.  As noted in Stuecheli notes on page 74, lines 39-45’ While DRAM devices output only 16-64 bits per request (depending on the DRAM type and burst setting), internally, the devices operate on a much larger, ~2kbit, pages (sometimes referred to as rows).  Each random access causes all 2Kbits of a page to be read into an internal buffer, followed by a “column” access to the requested sub-block of data.’  And as described in Stuecheli, page 74, column 1, lines 20-25, ‘Page mode accesses require that the memory controller find requests with adjacent memory addresses’.   Stuecheli, page 76, column 2, lines 51-53, ‘we must maintain several writes to each rank which can be executed without idle cycles.  Ideally, we would maintain many writes to the same DRAM pages.’    See also Stuecheli, page 73, column 2, lines 23-25, ‘To the best of our knowledge this is the first proposed scheme to that directly coordinates memory controller scheduling with cache writeback traffic.’ Thus 
The motivation to combine Stuecheli into the existing combination is the same as set forth in claim 1 above.


Regarding claim 4, The combination of Beat and Stuecheli  discloses all of the limitations of claim 1 above.  Beat further discloses wherein a first of at least two of the second plurality of memory requests includes a first request address pointing to the first location and a second of the at least two  of the second plurality of memory requests includes a second request address pointing to the second location (Beat [0025] ‘For the example immediately above, the address device 130 can provide a first address to memory section 120-A and a second address to memory location 120-B’.  See also FIG 3B which shows “k” memory modules, where  k is at least three, and each module has separate data and address interfaces.  See also FIG. 5 which shows that the address device 530 has separate address busses for each memory modules 520-A and 520B.   Beat [0047] ‘the address device 530 is depicted as generating two different addresses using two disjoint address busses 114-A and 114-B’ ).


Regarding claim 5, The combination of Beat and Stuecheli  discloses all of the limitations of claim 1 above.  Beat further discloses wherein the second address is an offset relative to the first addresses; and the given memory access command accesses each of the first data and the second data (Beat [0028] ‘In a second operation, the system 100 can read a misaligned data variable from the memory sections 120-A and 120-B. During operation, as an external device provides the appropriate address and control signals via links 104 and 106 respectively, the address device 130 can receive the address and control signals, provide an offset to the second data buffer block 140 via link 138-R, provide the appropriate addressing information to memory Sections 120-A and 120-B via links 132-A and 132-B respectively and further provide the appropriate read control information to memory Sections 120-A and 120-B via links 136-A and 136-B respectively.’   Beat [0029] ‘The memory sections 120-A and 120-B can receive the address and read control information and provide the appropriate bytes of data to the second data buffer 140 via links 122-A and 122-B. The second data buffer block 140 in turn can receive the data bytes from the memory Sections 120-A and 120-B and combine the received data bytes into a single data variable taking into account the offset provided by the address device 130.’  Thus, the first address may be 120-B, and the second address may be 138-R which is an offset to the address in 120-B.   Data located at address 120-B is example of a first data, and data at the offset 138-R relative to 120-B is an example of second data.
The motivation to combine Stuecheli into the existing combination is the same as set forth in claim 1 above.).


Regarding claim 6, The combination of Beat and Stuecheli discloses all of the limitations of claim 1 above.  Beat further discloses wherein the second data is non-contiguous with the first data for the given memory access command (Beat [00045] ‘As discussed above, if a particular data variable is misaligned, the address device 530 can provide different address information to the different memory sections 520-A and 520-B, as well as a different write control information, Such as an array of write Strobes.’  Beat [0008] ‘The first and second memory sections are preferable separate memory arrays’.  Thus the separate address are non-contiguous, where the first address is sent via 120-A and the second address is sent via 120-B..  See also FIG. 1 elements 120-A and 120-B, where 120-A and 120 B which shows these memories as separate memories with separate data buses (112-A that services memory 120-A, and 112-B that services memory 120B) and Control busses (136A, 134A, 132-A that services memory 120A, and  136-B, 134B, and 132-B that services memory 12B).  See also Beat [0022] ‘The exemplary memory sections 120-A and 120-B are each sixty-four bit wide (eight byte) devices each having 262,144 (218) separate locations.’  Thus the memory of 120-B is separate and not directly adjacent to or touching memory  120-A.  When the second portion is written to 120-B, it is physically non-contiguous with the first data.).
when the given access command is associated with at least two of the second plurality of memory requests having the second data request size (Beat discloses that there may be more than two memory modules in FIG. 2 that shows “k” memory modules, where K is at least 3.  See also (Beat [0033]) ‘FIG. 2 depicts a memory system, such as the memory sections 120-A and 120B of FIG. 1. As shown in FIG. 2, the memory system 120 includes a number of byte-wide memory modules 120-1, 120-2 . . . 1:20-k. The various memory modules 120-1, 120-2, . . . 120-k each have a data input port 112-1, 112-2, . . . 112-k, a data output port 122-1, 122-2, . . . 122-k, an address port 132-1, 132-2, . . . 132-k, a write port 134-1, 134-2, . . . 134-k and a read port may be viewed as consecutive, this is optional, and they are not required to be viewed as contiguous. Beat [0022] ‘For example, the first four memory locations of memory section 120-A can appear as addressed locations zero, two, four, six and eight, while the first four memory locations of memory section 120-B can appear as addressed locations one, three, five, seven and nine.’’   Each has its own address bus, and there are no limits on what that address appears as.      See also FIG 3B which shows two separate address values, the first equal to 00000 and the second equal to 01000 (non-sequential values).
Furthermore, Beat also discloses that additional/sequential memory access requests may be made when the total data to be read exceeds the bus capacity in paragraph [0006] ‘As a result, the first variable will occupy the first byte of a first memory location, while the second variable will occupy the remaining three bytes of the first memory location plus the first byte of the next memory location. One unfortunate consequence of this situation is that a computer accessing the second variable can take two separate memory-access cycles to either read or write the second variable.’ Beat increases the bus capacity by 2x, thus allowing the two separate portions to be read in one access.   Unfortunately a single access request cannot meet the data access needs when the request is for 64 bits, that are offset by one byte on a 32 bit bus system. Beat discloses a thirty-two bit wide bus in paragraph [0005] ‘For instance, a particular processor can have a thirty-two bit (four byte) wide bus’.   However, applications may be required to access 64 bit data [0019] ‘may be required to access and manipulate eight-bit, sixteen-bit, thirty-two bit and sixty-four bit data.’  Thus two memory access cycles would be required to access 64 bits data on a 32 bit processor.   The first data request would access the .  


Regarding claim 7, The combination of Beat and Stuecheli discloses all of the limitations of claim 1 above.  Beat further discloses wherein the second interface further comprises a data bus for transferring data between the memory controller and the memory device (Beat [0034] ‘In a first operation, a data can be selective written to any combination of the memory modules .. via bus 112 while applying the appropriate address information to the address ports’);
and the first data and the second data are transferred simultaneously on the data bus (Beat [0020] ‘Assuming that separate addresses and control signals are provided for each of the two physical memories, the first portion of the data variable can then be written to the last seven bytes of the first memory while the second portion can be simultaneously written to the first byte of the second memory.’).


Regarding claim 8, The combination of Beat and Stuecheli discloses all of the limitations of claim 1 above.  Beat further discloses wherein the first data and the second data are contiguous for the given memory access command  (Beat [0019] ‘One problem that can arise different data variables can become misaligned with the address boundaries of the physical memories. For example, the first variable in a block of sixty-four bit wide memory may be a single byte-wide variable, while the second variable may be an eight byte-wide variable. As a result, the first variable will occupy a first byte of the first memory location, and the second variable will occupy the remaining seven bytes of the first memory location plus the first byte of the next memory location.’   Beat [0050] ‘Next, in step 610, a determination is made as to whether the data variable is aligned. That is, it is determined whether the data of the data variable exists in two separate logical memory locations. If the data variable is aligned, control jumps to steps 680; otherwise, control continues to step 620. In step 680, data is read from a memory and control continues to step 650.’   Beat [0022] ‘the memory sections 120-A and 120-B can appear as a single physical memory having a width of sixty-four bits and 524,288 interleaved memory locations. For example, the first four memory locations of memory section 120-A can appear as addressed locations zero, two, four, six and eight, while the first four memory locations of memory section 120-B can appear as addressed locations one, three, five, seven and nine.’   Thus the system of Beat is physically non-contiguous but logically contiguous.   Thus the first data and the second data are logically contiguous for the given memory access command and the given first memory request having the first data request size.); 
when the given access command is associated with one of the first plurality of memory requests having the first data request size  (Beat [0019] ‘For example, the first variable in a block of sixty-four bit wide memory may be a single byte-wide variable, while the second variable may be an eight byte-wide variable. As a result, the first variable will occupy a the second variable will occupy the remaining seven bytes of the first memory location plus the first byte of the next memory location. ’   The first data request size is the size of the total data to be requested for the command (8 bytes in this example).  )


Regarding claim 9, The combination of Beat and Stuecheli  discloses all of the limitations of claim 1 above.  Beat further discloses wherein the control unit (Beat [0032] ‘The address device 130, like the first and second data buffer blocks 110 and 140, can be a collection of logic circuits on a portion of an integrated circuit’) is further configured to mark each of the at least two of the second plurality of memory requests as complete responsive to determining the given memory access command has completed ( Beat [0045] ‘As discussed above, if a particular data variable is misaligned, the address device 530 can provide different address information to the different memory sections 520-A and 520-B, as well as a different write control information, Such as an array of write Strobes.’ Beat [0047] ‘the address device 530 is depicted as generating two different addresses using two disjoint address busses 114-A and 114-B,’  Beat [0051] ‘In step 620, even and odd address information, as well as even and odd read control information, is provided to each of two memory Sections, Such as the even and odd memory sections shown in FIGS. 1 and 5.  Next, in step 630, even and odd portions of the data variable are read from the even and odd memory sections. Then, in step 640, the even and odd portions are assembled into a single data variable.’ Thus embodiment 2 of Beat described in paragraphs [0043] – [0057] discloses combining two separate write controls to two separate the data buffer block 510 can receive the appropriate data bytes, then combine and shift the data bytes as is required by a particular operation of the controller 502.’  To provide the data as is required (i.e. with valid data), the system of Beat would need to track the status of the reads to provide valid data.   See also FIG.2  which shows “k” memory modules 120-1, 120-2 .. 120-k, thus at least 3 memory modules may be accessed simultaneously.  See also Beat [0022] and [0033] which describe k memory modules. )


Regarding claim 10, Beat teaches A method, comprising: receiving, by a first interface comprising circuitry,  memory requests (Beat [0023] ‘an external device (not shown) writing to the memory sections 120-A and 120-B can provide a data word to the first data buffer block 110 via link 102, and further provide address and control signals to the address device 130 via links 104 and 106 respectively.‘  Beat [0032] ‘The address device 130, like the first and second data buffer blocks 110 and 140, can be a collection of logic circuits on a portion of an integrated circuit.  However, it should be appreciated that the address device 130 can be any combination of systems and devices capable of receiving address and control signals from an external device’.); 
including a first plurality of memory requests (Beat [0005] ‘However, these systems must often manipulate a variety of variables having different data widths. For instance, a must manipulate any number of variables having eight bit (one byte), sixteen bit (two bytes) or thirty-two bit widths.’   Note that the system of Beat may manipulate any number of variables having the same size.)
that have a first data request size that is not smaller than a threshold (Examiner interprets “request size” to be the size of the data that is being requested.  Beat [0009] ‘When the access operation is a read operation, buffer circuitry can receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and assemble the data in the data word from the first and second portions.’   Beat [0019] ‘For example, the first variable in a block of sixty-four bit wide memory may be a single byte-wide variable, while the second variable may be an eight byte-wide variable. As a result, the first variable will occupy a first byte of the first memory location, and the second variable will occupy the remaining seven bytes of the first memory location plus the first byte of the next memory location. ’   The first data request size is the size of the total data to be requested for the command (8 bytes in this example).  The threshold of Beat would be the size of the data section (8 bytes in this example).), 
a second plurality of memory requests (Each of the misaligned requests of Beat result in two output requests and there are a plurality of misaligned requests so there are a plurality of output requests.  See Beat [0005] ‘However, these systems must often manipulate a variety of variables having different data widths. For instance, a particular processor can have a thirty-two bit (four byte) wide bus with a thirty-two bit wide random access memory (RAM), but must manipulate any number of variables having eight bit (one byte), sixteen bit (two bytes) or thirty-two bit widths.’)
having a second data request size that is smaller than the threshold (Beat [0009] ‘When the access operation is a read operation, buffer circuitry can receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and assemble the data in the data word from the first and second portions.’  Beat [0019] ‘For example, the first variable in a block of sixty-four bit wide memory may be a single byte-wide variable, while the second variable may be an eight byte-wide variable. As a result, the first variable will occupy a first byte of the first memory location, and the second variable will occupy the remaining seven bytes of the first memory location plus the first byte of the next memory location. ’   The second memory request of the second variable would read/copy the last 7 bytes of the first unaligned word.   Thus the 7 byte second request size is smaller than the threshold size of eight bytes that may be stored in the section.)
storing, by the first interface, the memory requests in one or more queues (For purposes of examination, using broadest reasonable interpretation of the term queue, a queue is defined to be a line of things waiting to be handled in sequential order, a sequence of work objects that are waiting to be processed.’ Beat [0023] ‘During operation, an external device (not shown) writing to the memory sections 120-A and 120-B’.   See also Beat [0058] ‘FIGS. 6 and 7 can be used to implement the sequence of functions’.  See Beat [0052] ‘Next, in step 660, a determination is made as to whether to continue reading data variables.’   See also Beat Fig. 6 element 660 Continue? yes path that suggest a plurality of elements to process  and Beat Fig. 7, address device 130 can be any combination of systems and devices capable of receiving address and control signals from an external device and providing address and control information to memory sections 120-A and 120-B as well as offset information to the data buffers 110 and 130 without departing from the spirit and scope of the present invention.’ Thus Beat teaches a line of things waiting to be handled in sequential order, i.e. a queue. );
sending, via a control unit (Beat [0032] ‘The address device 130, like the first and second data buffer blocks 110 and 140, can be a collection of logic circuits on a portion of an integrated circuit’) via a command bus in a second interface, memory access commands corresponding to the memory requests to a memory device (Beat [0008] discloses ‘a first address to memory section 120-A and a second address to memory locations 120-B, where the second address is incrementally larger than the first address’.   Beat [0025] ‘The appropriate addressing information is provided to the memory sections 120-A and 120-B via links 132-A and 132-B’.   Thus there are two addressing buses 132-A and 132-B.  Beat [0024] discloses ‘If a particular data variable is misaligned, the address device 130 can provide an offset to the first data buffer 110 via link 138-W.’  Beat [0028] discloses ‘the address device 130 can receive the address and control Signals, provide an offset to the second data buffer block 140 via link 138-R’.   Thus there are two address lines 120-A and 120-B and two address offset lines 138-W and 128-R, any of which are examples of a second command bus configured to send memory access commands corresponding to the memory requests to the device.); 
sending, by the control unit (Beat [0032] ‘The address device 130’)  via a first address bus in the second interface, addresses to the memory device (Beat [0008], [0024], and [0025].   The first address bus may be either 120-A, 120-B, 138-W, or 138-R ); 
sending, by a control unit (Beat [0032] ‘The address device 130’) via a second address bus in the second interface, addresses to the memory device (Beat [0008], [0024], and [0025].  The second address bus may be any bus not selected as the first address bus from the list of 120-A, 120-B, 138-W, or 138-R); 
in response to determining a given memory access command is scheduled to be issued at a given point in time (Beat [0008] ‘and an address device that simultaneously provides’.  Beat [0044] ‘Simultaneously, the address device 530 can provide even address information and even write control information to the even memory section 520-A via links 114-A and 118-A respectively, and further provide odd address information and odd write control information to the odd memory section 520-B via links 114-B and 118-B respectively.’  The given point in time for sending the addresses to the memory device is simultaneously.    See also Beat [0020] ‘various circuitry that can make the two memories appear as a Single memory where the addressed memory locations of the first memory are interleaved with those of the Second memory location, misaligned data can be accessed in a Single memory-access cycle.’): 
sending, by the control unit (Beat [0032] ‘The address device 130’) at the given point in time, the given memory access command to the memory device (Beat [0026] ‘address device 130 provides address, control and offset information’.  Beat [0008] ‘and an address device that simultaneously provides’.   Beat [0025]’ Simultaneously, the address device 130 can provide write control information that can cause a write operation’. Beat [0044] ‘Simultaneously, the address device 530 can provide even address information and even write control information to the even memory section 520-A via links 114-A and 118-A respectively, and further provide odd address information and odd write control information to the odd memory section 520-B via links 114-B and 118-B respectively.’  Thus the scheduled time for both address is at the same time.    Beat [0020] ‘various circuitry that can make the two memories appear as a single memory where the addressed memory locations of the first memory are interleaved with those of the second memory location, misaligned data can be accessed in a single memory-access cycle.); 
sending at the given point in time a first address on the first address bus (Beat [0008] ‘and an address device that simultaneously provides’  [0027] ), 
wherein the first address points to a first location in the memory device storing first data (Beat [0028] ‘In a second operation, the system 100 can read a misaligned data variable from the memory sections 120-A and 120-B. During operation, as an external device provides the appropriate address and control signals via links 104 and 106 respectively, the address device 130 can receive the address and control signals, provide an offset to the second data buffer block 140 via link 138-R, provide the appropriate addressing information to memory Sections 120-A and 120-B via links 132-A and 132-B respectively and further provide the appropriate read control information to memory Sections 120-A and 120-B via links 136-A and 136-B respectively.’   Beat [0029] ‘The memory sections 120-A and 120-B can receive the address and read control information and provide the appropriate bytes of data to the second data buffer 140 via links 122-A and 122-B. The second data buffer block 140 in turn can receive the data bytes from the memory Sections 120-A and 120-B and combine the received data bytes into a single data variable taking into account the offset provided by the address device 130.’  Thus, the first address may be 120-B, and the second address may be 138-R which is an offset to the address in 120-B.   Data located at address 120-B is an example of a first data, and data at the offset 138-R relative to 120-B is an example of second data.  Alternatively, data located at address 120A is an example of first data, and data located at address 120B is an example of second data.); and 
sending, by the control unit (Beat [0032] ‘The address device 130’) at the given point in time, a second address wherein the second address points to a second location in the memory device storing second data (Thus, the first address may be 120-B, and the second address may be 138-R which is an offset to the address in 120-B.   Data located at address 120-B is an example of a first data, and data at the offset 138-R relative to 120-B is an example of second data.  Alternatively, data located at address 120A is an example of first data, and data located at address 120B is an example of second data.). 
However, Beat does not explicitly disclose, a memory device comprising a plurality of rows, each row configured to store data having a row size; wherein each of the first address and the second address identifies a same row having the row size of the plurality of rows of the memory device.
Stuecheli, of a similar field of endeavor, further discloses memory device comprising a plurality of rows, each row configured to store data having a row size (Stuecheli, page 74, column 2, lines 40-45, ‘While DRAM devices output only 16-64 bits per request (depending on the DRAM type and burst settings), internally, the devices operate on much larger, ≈2Kbit, pages (sometimes referred to as rows).’ ); 
 each of the first address and the second address identifies a same row having the row size of the plurality of rows of the memory device (
(Stuecheli discloses collecting multiple write requests, and performing a single write request in page mode.  As noted in Stuecheli notes on page 74, lines 39-45’ While DRAM devices output only 16-64 bits per request (depending on the DRAM type and burst setting), internally, the devices operate on a much larger, ~2kbit, pages (sometimes referred to as rows).  Each random access causes all 2Kbits of a page to be read into an internal buffer, followed by a “column” access to the requested sub-block of data.’  And as described in Stuecheli, page 74, column 1, lines 20-25, ‘Page mode accesses require that the memory controller find requests with adjacent memory addresses’.   Stuecheli, page 76, column 2, lines 51-53, ‘we must maintain several writes to each rank which can be executed without idle cycles.  Ideally, we would maintain many writes to the same DRAM pages.’    See also Stuecheli, page 73, column 2, lines 23-25, ‘To the best of our knowledge this is the first proposed scheme to that directly coordinates memory controller scheduling with cache writeback traffic.’ Thus Stuecheli proposes collecting multiple cached writes to the same DRAM page that are consecutive in address space and are performed with a single write request to sequential column addresses within the memory.  
 Thus the system of Stuecheli maintains a queue of writes, which may be targeted to the same DRAM page having separate column address, and schedules (i.e. harvests) them at the same time).   
Beat and Stuecheli are in a similar field of endeavor as both relate to scheduling memory requests to the memory in batches jobs.   Thus it would have been obvious to one of 


Regarding claim 11, The combination of Beat and Stuecheli teaches all of the limitations of claim 10 above.   Beat further teaches comprising storing an indication that the given memory access command services each of at least two of the second plurality of memory requests (Beat [0025] discloses that the ‘address device 130 provide a first address to memory section 120-A and a second address to memory location 120-B, where the second address is incrementally larger than the first address.   Simultaneously, the address device 130 can provide write control information that can cause a write operation for the upper three bytes of the first memory section 120-A and the lower five bytes of the second memory location 120-B.   Beat [0029] ‘The second data buffer block 140 in turn can receive the data bytes from the memory sections 120-A and 120-B and combine the received data bytes into a single data variable taking into account the offset provided by the address device 130.’  See also Beat [0046] ‘As the memory sections 520-A and 520-B provide the requisite data bytes to the data buffer 510, the data buffer block 510 can receive the appropriate data bytes, then combine and shift the data bytes as is required by a particular operation of the controller 502.’  To provide 
which shows that separate information is sent, thus separate status for the two memory requests ‘The memory sections 120-A and 120-B can receive the address and read control information and provide the appropriate bytes of data to the second data buffer 140 via links 122-A and 122-B. ’   See also FIG.2  which shows “k” memory modules 120-1, 120-2 .. 120-k, thus at least 3 memory modules may be accessed simultaneously.  See also Beat [0022] and [0033] which describe k memory modules.  ), 
in response to determining each of the at least two of the second plurality of memory requests target data within a given range of memory addresses ((Beat [0023] ‘As the address device 130 receives the address and control signals, the address device 130 can make a determination whether a particular variable is misaligned, i.e., whether a particular data variable crosses the (example sixty-four bit) physical memory boundary.’   Beat looks at the data to write and determines if it is within a single physical boundary of a memory.  Thus the given range of memory addresses is when the addresses are beyond the (example 64 bit) memory boundary of available space to perform the first memory access.   See also FIG. 6, element 610 “Aligned?”.  Note that the two of the second plurality of memory requests are the resulting requests for the first and second portion of the misaligned data.).


Regarding claim 12, The combination of Beat and Stuecheli discloses all of the limitations of claim 10 above.    The remainder of claim 12 recites limitations described in claim 


Regarding claim 13, The combination of Beat and Stuecheli discloses all of the limitations of claim 10 above.    The remainder of claim 13 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.


Regarding claim 14, The combination of Beat and Stuecheli discloses all of the limitations of claim 10 above.  The remainder of claim 14 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.


Regarding claim 15, The combination of Beat and Stuecheli discloses all of the limitations of claim 10 above.  Beat further discloses wherein the second interface further comprises a data bus for transferring data between the memory controller and the memory device (Beat [0034] ‘In a first operation, a data can be selective written to any combination of the memory modules .. via bus 112 while applying the appropriate address information to the address ports’,
wherein the first data and the second data are transferred simultaneously on the data bus (Beat [0020] ‘the first portion of the data variable can then be written to the last seven bytes of the first memory while the second portion can be simultaneously written to the first byte of the second memory.’)).


Regarding claim 16, The combination of Beat and Stuecheli discloses all of the limitations of claim 10 above.  Beat further discloses marking each of the at least two given memory requests as complete responsive to determining the given memory access command has completed ( Beat [0045] ‘As discussed above, if a particular data variable is misaligned, the address device 530 can provide different address information to the different memory sections 520-A and 520-B, as well as a different write control information, Such as an array of write Strobes.’ Beat [0047] ‘the address device 530 is depicted as generating two different addresses using two disjoint address busses 114-A and 114-B,’  Beat [0051] ‘In step 620, even and odd address information, as well as even and odd read control information, is provided to each of two memory Sections, Such as the even and odd memory sections shown in FIGS. 1 and 5.  Next, in step 630, even and odd portions of the data variable are read from the even and odd memory sections. Then, in step 640, the even and odd portions are assembled into a single data variable.’ Thus embodiment 2 of Beat described in paragraphs [0043] – [0057] discloses combining two separate write controls to two separate memory buses with the results of the associated address/command and data buses which requires two  separate command status that must be combined to provide the single data variable containing both the even and odd the data buffer block 510 can receive the appropriate data bytes, then combine and shift the data bytes as is required by a particular operation of the controller 502.’  To provide the data as is required (i.e. with valid data), the system of Beat would need to track the status of the reads to provide valid data.  See also FIG.2  which shows “k” memory modules 120-1, 120-2 .. 120-k, thus at least 3 memory modules may be accessed simultaneously.  See also Beat [0022] and [0033] which describe k memory modules. )


Regarding claim 17, Beat teaches A computing system comprising: a processor configured to generate memory access requests for data stored in a memory device (Beat [0005] ‘Modern computer-based systems often use wide memories that have a constant width. However, these systems must often manipulate a variety of variables having different data widths. For instance, a particular processor can have a thirty-two bit (four byte) wide bus with a thirty-two bit wide random access memory (RAM), but must manipulate any number of variables having eight bit (one byte), sixteen bit (two bytes) or thirty-two bit widths.’) and
a memory controller coupled to the memory device (Beat [0032] ‘However, it should be appreciated that the address device 130 can be any combination of systems and devices capable of receiving address and control signals from an external device and providing address and control information to memory sections 120-A and 120-B as well as offset information to 
wherein the memory controller is configured to (Beat [0058] ‘However, the systems and methods can also be implemented using any combination of one or more general purpose computers, special purpose computers, program microprocessors or microcontroller and peripheral integrating circuit elements, hardware electronic or logic circuits such as application specific integrated circuits (ASICs), discrete element circuits, programmable logic devices such as PLAs, FPGAs, PALs or the like. In general, any device on which exists a finite state machine capable of implementing the various elements of FIGS. 1-5 and the flowcharts of FIGS. 6 and 7 can be used to implement the sequence of functions.’);
receive memory requests including a first plurality of memory requests (Beat [0005] ‘However, these systems must often manipulate a variety of variables having different data widths. For instance, a particular processor can have a thirty-two bit (four byte) wide bus with a thirty-two bit wide random access memory (RAM), but must manipulate any number of variables having eight bit (one byte), sixteen bit (two bytes) or thirty-two bit widths.’   Note that the system of Beat may manipulate any number of variables having the same size, but there are a plurality of variables written.)
that have a first data request size that is not smaller than a threshold (Examiner interprets “request size” as the size of the data that is being requested.  Beat [0009] ‘When the access operation is a read operation, buffer circuitry can receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and assemble the data in the data word the second variable will occupy the remaining seven bytes of the first memory location plus the first byte of the next memory location. ’   The first data request size is the size of the total data to be requested for the command (8 bytes in this example).  The threshold of Beat would be the size of the data section (8 bytes in this example).),
and a second plurality of memory requests  (Each of the misaligned requests of Beat result in two output requests and there are a plurality of misaligned requests so there are a plurality of output requests.  See Beat [0005] ‘However, these systems must often manipulate a variety of variables having different data widths. For instance, a particular processor can have a thirty-two bit (four byte) wide bus with a thirty-two bit wide random access memory (RAM), but must manipulate any number of variables having eight bit (one byte), sixteen bit (two bytes) or thirty-two bit widths.’)
having a second request size that is smaller than the threshold ( (Beat [0009] ‘When the access operation is a read operation, buffer circuitry can receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and assemble the data in the data word from the first and second portions.’  Beat [0019] ‘For example, the first variable in a block of sixty-four bit wide memory may be a single byte-wide variable, while the second variable may be an eight byte-wide variable. As a result, the first variable will occupy a first byte of the first memory location, and the second variable will occupy the remaining seven bytes of the first plus the first byte of the next memory location. ’   The second memory requests of the second variable would read 7 bytes (the last 7 bytes).   Thus the second 7 byte request size is smaller than the threshold size of what may be stored in the section (8 bytes in this example)), and 
in response to determining a given memory access command is scheduled to be issued at a given point in time (Beat [0008] ‘and an address device that simultaneously provides’.   Beat [0044] ‘Simultaneously, the address device 530 can provide even address information and even write control information to the even memory section 520-A via links 114-A and 118-A respectively, and further provide odd address information and odd write control information to the odd memory section 520-B via links 114-B and 118-B respectively.’  Thus the scheduled time for both address is at the same time.),
the memory controller is configured to: send at the given point in time the given memory access command to the memory device (Beat [0008] ‘and an address device that simultaneously provides’.   Beat [0025]’ Simultaneously, the address device 130 can provide write control information that can cause a write operation’. Beat [0044] ‘Simultaneously, the address device 530 can provide even address information and even write control information to the even memory section 520-A via links 114-A and 118-A respectively, and further provide odd address information and odd write control information to the odd memory section 520-B via links 114-B and 118-B respectively.’  Thus the scheduled time for both address is at the same time.); 
send at the given point in time a first address on the first address bus (Beat [0008], [0024], and [0025].   The first address bus may be either 120-A, 120-B, 138-W, or 138-R ).), 
wherein the first address points to a first location in the memory device storing first data ((Beat [0028] ‘In a second operation, the system 100 can read a misaligned data variable from the memory sections 120-A and 120-B. During operation, as an external device provides the appropriate address and control signals via links 104 and 106 respectively, the address device 130 can receive the address and control signals, provide an offset to the second data buffer block 140 via link 138-R, provide the appropriate addressing information to memory Sections 120-A and 120-B via links 132-A and 132-B respectively and further provide the appropriate read control information to memory Sections 120-A and 120-B via links 136-A and 136-B respectively.’   Beat [0029] ‘The memory sections 120-A and 120-B can receive the address and read control information and provide the appropriate bytes of data to the second data buffer 140 via links 122-A and 122-B. The second data buffer block 140 in turn can receive the data bytes from the memory Sections 120-A and 120-B and combine the received data bytes into a single data variable taking into account the offset provided by the address device 130.’  Thus, the first address may be 120-B, and the second address may be 138-R which is an offset to the address in 120-B.   Data located at address 120-B is an example of a first data, and data at the offset 138-R relative to 120-B is an example of second data.  Alternatively, data located at address 120A is an example of first data, and data located at address 120B is an example of second data.); and 
send at the given point in time a second address on the second address bus (Beat [0008], [0024], and [0025].  The second address bus may be any bus not selected as the first address bus from the list of 120-A, 120-B, 138-W, or 138-R), 
wherein the second address points to a second location in the memory device storing second data (Beat [0028] ‘Thus, the first address may be 120-B, and the second address may be 138-R which is an offset to the address in 120-B.   Data located at address 120-B is an example of a first data, and data at the offset 138-R relative to 120-B is an example of second data.  Alternatively, data located at address 120A is an example of first data, and data located at address 120B is an example of second data.).
However, Beat does not explicitly disclose, a memory device comprising a plurality of rows, each row configured to store data having a row size; wherein each of the first address and the second address identifies a same row having the row size of the plurality of rows of the memory device.
Stuecheli, of a similar field of endeavor, further discloses memory device comprising a plurality of rows, each row configured to store data having a row size (Stuecheli, page 74, column 2, lines 40-45, ‘While DRAM devices output only 16-64 bits per request (depending on the DRAM type and burst settings), internally, the devices operate on much larger, ≈2Kbit, pages (sometimes referred to as rows).’ ); 
wherein each of the first address and the second address identifies a same row having the row size of the plurality of rows of the memory device ((Stuecheli discloses collecting multiple write requests, and performing a single write request in page mode.  As noted in Stuecheli notes on page 74, lines 39-45’ While DRAM devices output only 16-64 bits per request (depending on the DRAM type and burst setting), internally, the devices operate on a much larger, ~2kbit, pages (sometimes referred to as rows).  Each random access causes all 2Kbits of a page to be read into an internal buffer, followed by a “column” access to the requested sub-Page mode accesses require that the memory controller find requests with adjacent memory addresses’.   Stuecheli, page 76, column 2, lines 51-53, ‘we must maintain several writes to each rank which can be executed without idle cycles.  Ideally, we would maintain many writes to the same DRAM pages.’    See also Stuecheli, page 73, column 2, lines 23-25, ‘To the best of our knowledge this is the first proposed scheme to that directly coordinates memory controller scheduling with cache writeback traffic.’ Thus Stuecheli proposes collecting multiple cached writes to the same DRAM page that are consecutive in address space and are performed with a single write request to sequential column addresses within the memory.  
 Thus the system of Stuecheli maintains a queue of writes, which may be targeted to the same DRAM page having separate column address, and schedules (i.e. harvests) them at the same time).   
Beat and Stuecheli are in a similar field of endeavor as both relate to scheduling memory requests to the memory in batches jobs.   Thus it would have been obvious to one of ordinary skill before the time of the claimed invention to incorporate the caching of requests and scheduling of all DRAM operations at the same time as described by Stuecheli into the solution of Best.   One would be motivated to do so since (Stuecheli, page 34, column 1, lines 16-18) the DRAM page mode provides the opportunity to read or write multiple locations within the same DRAM page more efficiently than accessing a new page.

Regarding claim 18, The combination of Beat and Stuecheli teaches all of the limitations of claim 17 above.



Regarding claim 19, The combination of Beat and Stuecheli teaches all of the limitations of claim 17 above.
The remainder of claim 19 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.


Regarding claim 20, The combination of Beat and Stuecheli teaches all of the limitations of claim 17 above.  
The remainder of claim 2- recites limitations described in claim 9 above, and thus are rejected based on the teachings and rationale as described in claim 9 above.




Response to Arguments
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
18-447 Computer Architecture Lecture 21: Main Memory by Prof. Onur Mutlu of Carnegie Mellon University Spring 2015, 3/23/2015 attached to this office action and available online at https://course.ece.cmu.edu/~ece447/s15/lib/exe/fetch.php?media=onur-447-spring15-lecture21-main-memory-afterlecture.pdf which details page mode reads.

Carnegie Mellon University Electrical and Computer Engineering Course List (current) attached to this office action and available online at  https://courses.ece.cmu.edu/ which documents that course 18-447 is an undergraduate introductory course.


Examiner thanks applicant for their amendments and remarks of February 9, 2021. They have been fully considered but are not persuasive in view of the objections and rejections detailed above and the response below regarding claims 1-20.                                                                                                                                                                   
Claim Interpretation  
Applicant argues on page 8 of the remarks that claims 1, 2, and 10 as amended recite sufficient structure such that that they do not invoke 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Examiner agrees with applicant with respect to claims 1 and with respect to “a control unit”, thus claims 1 and 2 no longer invokes 35 U.S.C. 112(f).   However examiner notes that both claims 1 and 10 contain the term “control unit” and only claim 1 was modified to specify “control unit comprising circuitry”.   Thus claim 10 currently invokes 112(f) for the reasons cited on page 45 of the Non-Final Rejection Posted 11/02/2020 for the instant application.
 

35 U.S.C § 103 Rejections
	Applicant’s arguments with respect to independent claims 1, 10, and 17 are addressed in the office action above and further detailed below.

	Applicant argues on page 10 of their remarks Beat and Stuecheli fails to disclose or suggest “identifies a same row having the row size of the plurality of rows of the memory device” on the second address bus at the given point in time”.    Applicant notes that multiple accesses may occur for a same open DRAM page and “successive accesses are said to be performed in page mode”.   Applicant further argues These successive accesses disclosed by Stuecheli, which are performed in page mode, fails to disclose or suggest sending the recited second address that “identifies a same row having the row size of the plurality of rows of the memory device” on the second address bus at the given point in time”.
	Examiner respectfully disagrees.   Examiner agrees that Stuecheli discloses successive access to pages in memory and the successive accesses are not “at the given point in time” because they are successive.  However, as detailed in Stuecheli, each page mode read or write may represent a plurality of read or write requests that are within a single page as detailed in the Non-Final Rejection of 11/09/2020.
	Stuecheli, Figure 2, discloses that the DRAM of Stuecheli is composed of a plurality of chips.  To help further illustrate reading a DRAM reads a page or row as disclosed by Stuecheli and cited in the office action of 11/02/2020, examiner includes slides from Lecture 21: Main 
Page 82 of the class notes that in one I/O cycle a total of 64 bits of a 64Byte block may be transferred

    PNG
    media_image1.png
    599
    877
    media_image1.png
    Greyscale

Note that, in parallel, the first 8 bits of Row 0, column 1 on chip 0 are transferred to the first 8 bits of a 64 bit data bus, the first 8 bits of Row 0, column 1 on chip 2 are transferred to the second 8 bits of a 64 bit data bus, etc..  Using the 8 chips, these 64 bits are transferred in parallel, thus “at a specific time”.   
Page 84 of the class notes are updated each time you hit carriage return while viewing the slides.   A further display of page 84 showing another I/O cycles shows that in a subsequent read operation another 8 Bytes (64 bits) of data may be read into Physical memory.

    PNG
    media_image2.png
    655
    889
    media_image2.png
    Greyscale

The fact that there is a second/subsequent I/O cycle that reads in a second 64 bit (8 Byte) block to read in a 64 Byte cache block does not negate the fact that the first 64 bit (8 Byte) cache block was read in in parallel and “at a specified time”. 
Note also on this presentation on page 57, line 3 of these class notes, Mutlu states that a “DRAM row” is also called a “DRAM page”.  Similarly, Steucheli discloses on page 74, lines 39-45, ‘pages (sometimes referred to as rows)’.  Thus a DRAM page is a DRAM row.   Thus when Stuecheli notes on page 74, lines 39-45 ‘Each random access causes all 2 Kbits of a page to be read into an internal buffer’ it is referring to performing a read from the memory and populating the entire set of bits in Row 0, columns 1-8, and chips 0-7 in parallel and “at a specified time”.   Note also that each chip would have a separate address bus that allows it to read the address register and there are a plurality of 8 address buses when there are 8 chips.   
Thus when Beat [0009] discloses the access operation is a read operation, buffer circuitry can (step 1) receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and (step 2) assemble the data in the data word from the first and second portions’. Beat in view of Stuecheli may be reading in 8 bits from Row 0 and Cell 0 from chip 0 and 8 bits from Row 0 and Cell 0 in chip 1 in step 1, and then combining the last 4 bits of Row 0 and Cell 0 in chip 0 and the first 4 bits of Row 0 and Cell 0 in chip 1 during step 2.   
Examiner further notes that course notes by Mutlu for 18-447 are directed to class “18-447: Introduction to Computer Architecture” which is an under graduate level course per https://courses.ece.cmu.edu/.  Examiner reiterates that Mutlu is included in the Response to Remarks simply to provide details to further describe the functionality cited in Stuecheli as would be understood by a person of ordinary skill in the arts when reading Stuecheli.   Mutlu is not cited in the rejection above, as the citations are not necessary for a POSITA to understand Stuecheli when reading the citations of Stuecheli.

Applicant further argues on page 10 of their remarks their earlier argument that successive access over a number of data Beats fails to disclose ‘send a second address on the second address bus at the given point in time, wherein the second address points to a second location in the memory device storing second data, wherein each of the first address and the 
Examiner respectfully disagrees.  Examiner notes that the successive accesses are not required to perform the cited limitations.   For further details see pages 12-13 of the Non-Final office action of 11/09/2020 that cites Stuecheli, page 7, column 2, lines 40-45, Stuecheli, page 74, column 1, lines 20-25, Stuecheli page 74, column 2 lines 39-45, Stuecheli, page 76, column 2, lines 51-53 along with the Response to Remarks immediately above.

Applicant further argues on page 11 of their remarks ‘A misaligned memory access allows the combination to access different locations (rows) of the first memory section and the second memory section’ and then concludes that the combination of Beat with Stuecheli fails to disclose the features of claim 1.
Examiner respectfully disagrees.   Examiner notes that applicant’s example that the misaligned memory accesses may cross row boundaries is a possibility.  But it is not the only ways that misaligned memory accesses may be made.   As described in the Response to Remarks above, when Beat [0009] discloses the access operation is a read operation, buffer circuitry can (step 1) receive a first portion of the misaligned data word from the first memory section and receive a second portion of the misaligned data word from the second memory section and (step 2) assemble the data in the data word from the first and second portions’ Beat in view of Stuecheli may be reading in 8 bits from Row 0 and Cell 0 from chip 0 and 8 bits from Row 0 and Cell 0 in chip 1 in step 1, and then combining the last 4 bits of Row 0 and Cell 0 in chip 0 and the first 4 bits of Row 0 and Cell 0 in chip 1 during step 2.   This second example 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
18-447 Computer Architecture Lecture 21: Main Memory by Prof. Onur Mutlu of Carnegie Mellon University Spring 2015, 3/23/2015 attached to this office action and available online at https://course.ece.cmu.edu/~ece447/s15/lib/exe/fetch.php?media=onur-447-spring15-lecture21-main-memory-afterlecture.pdf (Year: 2015) that discloses details of a DRAM page mode read operation.         
                                                                                                                                  
Carnegie Mellon University Electrical and Computer Engineering Course List (current) attached to this office action and available online at https://courses.ece.cmu.edu/ which documents that course 18-447 is an undergraduate introductory course. (Year: 2021)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138